Citation Nr: 1518986	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a low back disorder, to include a lumbar sprain and degenerative arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1972 to December 1978, from September 1979 to April 1981, and from April 1984 to June 1993.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in June 2010, which denied service connection for a left foot disorder but granted service connection for DJD of the right knee and assigned an initial 10 percent disability rating, and a May 2012 rating decision which denied service connection for a low back disorder.  

As the Veteran has expressed his dissatisfaction with the initial 10 percent rating assigned at the time of the grant of service-connection for right knee DJD, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


FINDINGS OF FACT

1.  A chronic left foot disorder was incurred during active service. 

2.  A chronic low back disorder was incurred during active service.  

3.  The Veteran's service-connected right knee disability is manifested by painful motion but there is no clinically documented instability, ankylosis or meniscal abnormality; and there is full extension, and limitation of flexion does not even approximate limitation to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disorder are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection a low back disorder, to include degenerative arthritis, are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

3.  The criteria for an initial rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003 - 5260 - 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  

Duty to Notify

As to the duty to notify, in correspondence in March 2010, prior to the initial June 2011 rating decision which is appealed, the RO satisfied VA's duty under the VCAA to notify the Veteran as to the claims for service connection for left foot disability and right knee DJD.  By letter in February 2012 he was provided appropriate notice as to the claim for service connection for low back disability, prior to the May 2012 adjudication of that claim.  He was notified of the information and evidence necessary to substantiate the claims for service connection; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for an initial compensable rating for right knee DJD, this claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran declined to testify in support of his claims.  The service treatment records (STRs) and VA treatment records are on file.  Records of the Winn Army Community Hospital from 2004 to 2011 are on file, and contained within VBMS.  

The Veteran has been provided VA examinations as to both claims for service connection and an examination as to the service-connected right knee disability.  In the Veteran's VA Form 9 he challenged the adequacy of the VA examination of his left foot, citing 38 C.F.R. § 4.40 "Functional Loss."  The Veteran felt that if given a proper examination he would have been awarded a 10 percent rating for his left foot disability. 

However, it was not the primary purpose of the VA examination which the Veteran was provided to determine the current severity of the left foot disability.  Rather, it was to determine whether service connection should be granted for that disability.  While the Veteran asserts allegations as to the conduct of the examination, the Board finds that the examination yielded the needed and relevant findings required to adjudicate the claim for service connection and, again, emphasizes that the examination for that purpose and not to evaluate the severity of any left foot disability.  

The Veteran also contests the adequacy of the VA examination he was provided as to his low back disability.  In support of this he cited 38 C.F.R. §§ 4.1 and 4.10.  However, again, these provisions apply to the question of the appropriate disability rating to be assigned for a disability once service connection has been granted.  They are not applicable in appeals of denials of service connection for a claimed disability.  

The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and medical opinions.  38 C.F.R. § 3.326 (2014).   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Foot Disorder

STRs included a July (year unspecified) treatment note that referred to the Veteran's complaint of having left foot pain for 3 weeks.  He did not know how he had hurt that foot.  Sometimes when he ran the medial portion of the foot would swell and he would have pain in the anterior portion of that foot.  There were no obvious symptoms of infection or deformity.  When he first awoke in the morning he had a tingling sensation in the foot.  On examination there was pain on palpation of the medial and anterior aspects of the foot.  The assessment was a possible old fracture of the 5th metatarsal (MT) or a soft tissue injury.  He was to be given limited duty for 1 1/2 weeks.  

In July 1991 the Veteran was seen for a follow-up of his left foot, and it was noted that he had reinjured the left foot.  He had full range of motion and strength but he had pain.  The assessment was a soft tissue injury (STI) of the left foot.  He was to be given limited duty.  A July 1991 left foot X-ray, taken because of pain of 3 weeks duration, was negative for a fracture.  A March 1993 medical history questionnaire in conjunction with examination for service separation reflects that the Veteran reported having or having had swollen or painful joints.  

On VA examination in December 2010 the Veteran's claim file was reviewed.  He reported having had left foot pain since the mid-1980s, during his military service.  He complained of constant left foot pain and sometimes having swelling.  He also complained of fatigability and lack of endurance.  After a physical examination, it was noted that X-rays in December 2010 had revealed that in each foot there were tiny dorsal calcaneal spurs, bilaterally, slight more prominent on the right than the left.  There was no gross fracture or dislocation.  Calcific densities were seen in the soft tissue medial of the distal end of the 5th metatarsal bone on the left with bony prominence in that area, and the possibility of a sessile osteochondroma in that area could not be ruled out.  There were questionable arthritic changes.  The final diagnoses were plantar fasciitis, and osteochondroma of the [left] 5th metatarsal bone. 

With respect to an opinion as to the etiology of the Veteran's left foot condition, in April 2011, the December 2010 VA examiner stated that he could not resolve the issue without resorting to mere speculation [but did not state why].  

Records from 2004 to 2011 of the Winn Army Community Hospital show that in July 2011 it was reported that the Veteran had had injuries of the left foot.  Because of his left foot pain an X-ray was done which revealed a mass of about 15 mms.  A follow-up MRI was recommended.  It was reported that he had a history of a left foot injury during parachute exercises.

In assessing the evidence, the Board finds that in essence there is no probative medical opinion of record as to the etiology of any left foot disorder inasmuch as the 2010 VA examiner stated that no opinion could be rendered without a resort to speculation.  The examiner did not explain why a resort to speculation would be required.  In any event, that examiner did not comment upon the fact that it was suspected that during service the Veteran might have had a 5th metatarsal fracture.  As to this, while a July 1991 in-service left foot X-ray was negative for a fracture, the other notation that a possible left 5th MT fracture does not indicate whether it was recorded before, at the time of or after the July 1991 left foot X-rays.  

Significantly, the STRs in July 1991 note that the Veteran had "reinjured" his left foot.  Moreover, VA X-rays in 2010 found an abnormality of the left 5th MT which was suspected to be a sessile osteochondroma, and the 2011 X-rays at Winn Army Community Hospital, when a history was recorded for clinical purposes of having injured his left foot in parachute exercises, again found a mass in the left foot, presumably at the left 5th MT.  In light of this, the Board finds that it is more than mere coincidence that repeated in-service left foot injuries were suspected to have caused a left 5th MT and that now the Veteran has radiologically documented abnormality in the same anatomical location.  

Accordingly, with the favorable resolution of doubt, the Board finds that service connection for a left foot disorder is warranted.  

Low Back Disorder

A service clinical note of November 3, 1973, reflects that the Veteran complained of low back pain.  The STRs show that the Veteran was seen on multiple occasions for various injuries, particularly of his knees that he attributed to engaging in parachute exercises.  On several of these occasions he was given limited duty.  A March 1993 medical history questionnaire in conjunction with examination for service separation reflects that the Veteran reported having or having had swollen or painful joints.  After having gone to jump school both knees would swell and, occasionally, they still hurt.  

Records from 2004 to 2011 of the Winn Army Community Hospital show that in November 2009 the Veteran reported having had back pain since his military service, which occurred about once or twice yearly.  Also in November 2009 he reported having radiating low back pain.  In 2010 he was seen and treated for multiple medical problems, including lumbago.  In July 2011 he complained of back pain.  Lumbar X-rays in July 2011 revealed mild degenerative changes.  A December 2011 statement from a physician of the Winn Army Community Hospital stated that the Veteran had "been having recurrent backache since the late 1980's and it is getting worse.  X-rays show degenerative changes in Lumbar [sic] spine."  

In the Veteran's December 2011 VA Form 21-526b, Supplemental Claim, he claimed service connection for a low back disability as secondary to his service-connected DJD of the right knee.  

On VA examination in March 2012, with respect to the claim for service connection for low back disability, the diagnosis was a lumbar strain.  The Veteran reported having injured his low back in a parachute jump in 1979, for which he had sought medical treatment for injury of his knees.  He reported that the pain dissipated from 1982 to 1986 but after he went to jump school in 1989 he had a recurrence of his back condition, with a progressive worsening of symptoms since then.  He had not had injections, physical therapy, or surgery for his back.  On examination sensations were normal in the lower extremities and straight leg raising was negative, bilaterally.  He had no radicular pain or other signs of radiculopathy.  It was noted that X-rays in 2012 had revealed thoracolumbar dextroscoliosis.  

In March 2012 the Veteran's claim file was reviewed for a VA opinion as to whether the Veteran's service-connected right knee DJD caused or aggravated any low back disability.  It was opined that it was less likely than not that the claimed low back disability was proximately due to or the result of the service-connected right knee DJD.  The rationale was that while it was noted that the Veteran was treated for an in-service right knee injury, in a parachute jump, there was no notation of low back pain.  The Veteran reported that his low back had resolved and he had been pain free from 1982 to 1986.  Therefore, with a lack of medical documentation of low back complaints in the medical records, and the resolution of low back pain for a period of time, there was no continuity of symptoms such that it was less likely as not that the low back disability was secondary to the mild right knee DJD.  

An undated statement from a friend, J. M. C., who had visited the Veteran and his family during the Veteran's military career, stated that he had seen the Veteran in December 1987 on his return from jump school.  At that time the Veteran had had great difficulty moving about due to pain in his knees and back.  In the years thereafter, while still in military service, the Veteran continued to have pain and discomfort due to his injuries, including low back discomfort.  

In the Veteran's July 2012 NOD he reported that he had injured his knees and his low back in parachute jumps during service but when seen by physicians at those times he had only been treated for his knees because he was told that his back pain was caused by his manner of walking to avoid pressure on his knees.  

The Veteran's contentions are two-fold.  First, that a chronic low back disability was incurred during service and, second, that it was caused or subsequently aggravated, i.e., secondary service connection, by his DJD of either or both knees.  He is service-connected for DJD of each knee, with each knee being rated 10 percent disabling.  

Addressing the matter of secondary causation or aggravation, the VA medical opinion weighs against such a finding.  That opinion placed significant weight on the Veteran's self-reported history of being asymptomatic from 1982 to 1986.  No comment was made as to the Veteran's implicitly not being asymptomatic during his third period of service from 1984 to 1993.  Also, the VA opinion incorrectly stated that the STRs were negative for complaints of back pain, when these records show that he did so complain in 1973.  

However, the Board does not need to reach a determination as to secondary causation or aggravation.  This is because there is no VA medical opinion of record addressing whether a low back disability was incurred during active service.  The only medical opinion addressing this question is the December 2011 statement by a Winn Army Community Hospital physician stating that the Veteran had had recurrent back pain since the late 1980's, a period of time when he was on active duty.  This physician's statement is consistent with the Veteran's own statements of continuity of symptoms which, in turn, is corroborated by the lay statement of a friend.  

Accordingly, with the favorable resolution of doubt, the Board finds that service connection for a low back disorder is warranted.  


An Initial Rating In Excess of 10 percent for Right Knee DJD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain, and is competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

For disabilities evaluated on the basis of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

The Veteran's knee have been rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 which provides that when established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable DCs.  
A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004.  Limitation of motion of the knee is rated under DC 5260 and 5261.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under DC 5260 flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to only 15 degrees warrants the maximum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261 extension limited to 5 degrees or less warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants the maximum rating of 50 percent.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97.  

Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  "'Severe' is a degree descriptor specific to [a] listed disability, and disabilities designated as 'severe' in different DCs are not necessarily equally disabling.  See Breniser, 25 Vet. App. at 76-77."  Prokarym v. McDonald, No. 13-3478, slip op. at 5 (U.S. Vet. App. Apr. 14, 2015).  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  

Impairment due to malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; when moderate a 20 percent rating is warranted; and when severe a 30 percent rating is warranted.  With nonunion, with loose motion, requiring a brace, a maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, DC 5262.  Genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing being objectively demonstrated 38 C.F.R. § 4.71a, DC 5263 provides for a single rating, of 10 percent.  38 C.F.R. § 4.71a, DC 5256 provides for rating criteria of a knee which is ankylosed.  

Background

The Veteran was treated on multiple occasions during service for injuries of his knees, including the right knee but repeated X-rays never revealed a fracture.  For example, a December 1980 radiology report of X-rays of the right tibia and fibula noted that the Veteran had a history of having been sky diving and having landed hard on his right leg, and he started having pain about 5 hours later.  Unfortunately, the remainder of that report is illegible.  

On VA examination in December 2010 the Veteran's claim file was reviewed.  He had been treated on multiple occasions during service for both knees.  The Veteran reported that he had been in jump status for about 6 years of his military service.  He complained of chronic posterior and medial right knee pain.  The pain was at a 3 on a scale of 10, with flare-ups to a 7, occurring daily and lasting up to 4 hours.  Aggravating factors were standing for greater than 8 hours, walking fast for greater than 1/4 mile, going up stairs, running, and arising from a seated position.  Relieving factors were Naproxen, Motrin, heat, and warm soaks.  He reported that his work required prolonged standing and stepping up and down from curbs.  He had not had any work loss related to his knees and was not in danger of losing his job.  As to grooming, he had to shift his weight after prolonged periods of standing.  He showered rather than bathed because of increased difficulty arising from a tub.  He also dressed more slowly.  He had to sit in order to put on his shoes and socks.  Driving for more than 60 minutes caused increased right knee pain.  He had decreased speed with all activities, e.g., yard care and home repair.  The Veteran reported having pain, weakness, stiffness, and lack of endurance in both knees.  He also reported having give way of each knee.  He complained of tenderness and intermittent swelling of the right knee.  He did not use crutches, a knee brace, or a cane.  

On physical examination the Veteran ambulated 6 yards with a right sided limp.  He walked without any assistive device.  He had mild out-toeing on the right.  Visually, there was no abnormality.  On palpation he had pain on the medial aspect of the right knee below the patella.  Right knee motion was from 0 degrees to 140 degrees, with pain from 70 degrees to 140 degrees.  Extension was full.  Testing for ligamentous laxity was negative.  Three repetitions of motion revealed no change in range of motion but there was increased pain with each repetition of motion.  There was audible and palpable crepitus in each knee on extension.  X-rays of both knees revealed questionable early arthritic changes.  The pertinent diagnoses were mild DJD of each knee.  

Records from 2004 to 2011 of the Winn Army Community Hospital show that in November 2009 the Veteran reported having, in part, knee pain, and that the right knee would sometimes buckle suddenly.  However, neurologically he had no numbness of the buttocks or legs.  In 2010 the Veteran was seen and treated for multiple medical problems, including knee pain.  

Analysis

In this case, the objective evidence of record does not reflect degrees of limited motion of the right knee which warrant a compensable disability ratings either under Diagnostic Code 5260 or 5261 (limitation of flexion and extension).  In fact, the Veteran's range of motion in extension has been assessed as normal.  Flexion in the right knee has been full to 140 degrees. 

As set forth above, for a higher rating of 20 percent for limited knee flexion, the flexion must be limited to 30 degrees.  Here, flexion in the knee has been full at 140 degrees, which does not warrant a compensable disability rating for limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In fact, the Veteran has no limitation of motion in flexion in the right knee greater, much less the degree of limited flexion required for the next higher rating for limited flexion of 20 percent.  Regarding any functional loss due to pain, fatigue, incoordination, or the like, the examination confirmed that repetitive testing did not result in additional limitation of motion.  

Historically, the Veteran has related having not only pain in the right knee but also giving way.  However, while he has reported having a severe limp, and a limp was noted on a rating examination, he has not required any assistive device as an ambulatory aid and upon clinical examination he has not any instability of the right knee, despite complaints of giving way of that knee.  

Even with consideration of functional loss expressed by the Veteran as pain and noted by the examiner in regard to motion, the Veteran's disability in the right knee does not demonstrate a compensable degree of motion loss either in flexion or in extension.  

The Veteran has reported having flare-ups upon use of the knee and X-rays document degenerative changes.  However, the currently assigned 10 percent disability rating for painful motion causing dysfunction already compensates the Veteran for significant functional impairment due to dysfunction of the right knee based on painful motion. 

There is no evidence of dislocated cartilage to warrant an increased disability rating under Diagnostic Code 5258.  Regarding instability, on VA examination the Veteran's knee was found to be stable, and there is otherwise no evidence of recurrent patellar subluxation or dislocation.  Although the Veteran has reported occasions of giving way of the knee, the objective clinical findings based on diagnostic testing outweigh the Veteran's lay assertions regarding instability or subluxation.  Thus, based on this evidence a separate compensable disability rating under DC 5257 is not warranted for the right knee.  Further, he has not had genu recurvatum or ankylosis of the knee and the evidence affirmatively demonstrates that he does not now have impairment of the tibia or the fibular of the lower extremity.  There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's knee disabilities is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In this case there is evidence of impaired weight-bearing and impaired gait.  The comments of a VA examiner were that the Veteran had occupational impairment due to being unable to bend, kneel, or perform prolonged walking or standing.  However, a thorough review of the evidence shows that the Veteran's has not lost any time from work or otherwise suffered occupational impairment.  

In sum, because any additional functional loss in the right knee is not severe enough to limit the appellant's flexion to 30 degrees or his extension to 15 degrees, it does not warrant a 20 percent disability rating.  

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrated that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990). 

For the foregoing reasons, an increased evaluation for the Veteran's service-connected right knee disability is not warranted.  The objective clinical findings consistently fail to show that the disability of the knee meets the criteria for an increased rating, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity of the disability.  The record shows that the knee disability has been evaluated to determine the extent of the disability, and the findings do not show that the Veteran has ankylosis, slight or moderate lateral instability or a degree of limitation of motion in either knee which warrants a 20 percent rating.  

Accordingly, an initial rating in excess of the currently assigned 10 percent rating for right knee DJD is not warranted at any time during this appeal.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected right knee DJD is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to knee pain, limited motion or other symptoms which is not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  For example, by regulation, any rating assigned for the service-connected knee disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and findings as to strength.  Moreover, the rating criteria provide for ratings greater than those assigned, which may be awarded should the service-connected disorders at issue increase in severity.  Therefore, even when considering the service-connected right knee disability individually, as well as the collective and cumulative impact of both service-connected knee disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

In reaching the determination as to the claim for a higher initial rating for the service-connected right knee DJD in this case, the Board finds that the preponderance of the evidence is against the claim and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  


ORDER

Entitlement to service connection a left foot disorder is granted.

Entitlement to service connection for a low back disorder is granted.  


Entitlement to an initial rating in excess of 10 percent for right knee DJD is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


